                                               Entered on Docket
                                               September 22, 2020
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA


                                                   Signed and Filed: September 21, 2020
 1   DAVID BURCHARD
 2   CHAPTER 13 STANDING TRUSTEE
     P.O. BOX 8059
 3   FOSTER CITY, CA 94404
     (650)345-7801 FAX(650)345-1514
 4   (707 544-5500 FAX(707)544-0475                ________________________________________
                                                   DENNIS MONTALI
 5                                                 U.S. Bankruptcy Judge

 6
 7
 8
                        IN THE UNITED STATES BANKRUPTCY COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA

10   In re:

11   DANIEL JACOB NOWAK                                    Case No.:             20-30245 DM

12                                                         Chapter 13
                                Debtor(s)
13
                           ORDER CONFIRMING CHAPTER 13 PLAN
14
15         After notice and opportunity for a hearing it is determined that

16   the Chapter 13 plan satisfies the requirements of 11 U.S.C. § 1325.
     Therefore, IT IS ORDERED that the plan filed at docket #26 is
17
     confirmed.
18
19                                       ATTORNEY FEES
20         IT IS FURTHER ORDERED that the attorney’s fees for the
     debtor(s)’ attorney in the full amount of $5,300.00 are approved,
21
     $500.00 of which was paid prior to the filing of the petition.
22
     Provided that the attorney and debtor have executed and filed a
23
     Rights and Responsibilities of Chapter 13 Debtors and Their
24   Attorneys, the balance of $4,800.00, shall be paid by the chapter 13
25   Trustee from plan payments in accordance with Section 5 of the plan.
26
                            * * * * * END OF ORDER * * * * *
27
28


                                               1
     Case: 20-30245   Doc# 28    Filed: 09/21/20    Entered: 09/22/20 17:13:33        Page 1 of 2
     Order Confirming Chapter 13 Plan 1.9.18
 1                                   Court Service List
 2
 3   DANIEL JACOB NOWAK
     2910 ANZA STREET, #1
 4   SAN FRANCISCO, CA 94121
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
     Case: 20-30245   Doc# 28   Filed: 09/21/20   Entered: 09/22/20 17:13:33   Page 2 of 2
     Order Confirming Chapter 13 Plan 1.9.18
